Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
	Claims 1, 5, 6, 11, 12, 13, 14, 32, 33, 34, and 35 are currently pending and presented for examination on the merits. 
	Claims 1, 5, 6, 11, and 12 are amended.	
Claims 2-4, 7-10, 15-31, and 36-70 are canceled. 
Claims 11 and 13 are withdrawn from further consideration by Examiner under 37 CFR 1.142(b) as being drawn to non-elected invention. 
Election/Restrictions
	The response filed on 06/16/2022 to the election requirement of 12/16/2021 has been received.
	Applicant elects with traverse:
A TRPV6 inhibitor peptide of SEQ ID NO: 2
A PD-1 antagonist such as pembrolizumab
Methods of administering the combination to a subject
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 12, 14, 32, 33, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al (US 20120316119 A1, IDS 06/24/2022), and Ruggero et al (New Antitumoral Pharmacological Strategies Involving Ca2+/Camp Signaling Pathways, Journal of Cancer Epidemiology and Prevention, May 2017, Vol. 2, No. 1:3, pgs. 1-6), and further in view of Freeman et al (US 9815898)
With regard to claim 1, Stewart et al teaches a method of treating cancer with a peptide [0029]. Stewart et al further teaches the peptide inhibits calcium channel activity of TRPV6 [0008]. Stewart et al further teaches the TRPV6 peptide in combination with chemotherapeutics Stewart et al further teaches the TRPV6 peptide with SEQ ID NO: 1. A comparison of instant SEQ ID NO: 2 and SEQ ID NO: 1 of Stewart et al is shown below.
Instant claim SEQ ID NO: 2 and Stewart et al SEQ ID NO: 1
  Query Match             100.0%;  Score 70;  DB 10;  Length 27;
  Best Local Similarity   100.0%;  
  Matches   13;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KEFLHPSKVDLPR 13
              |||||||||||||
Db         15 KEFLHPSKVDLPR 27

Stewart et al does not specifically teach TRPV6 inhibitor in combination with a PD-1 or PD-L1 inhibitor. However, this deficiency is made up in the teachings of Ruggero et al.
With regard to claim 1, Ruggero et al teaches of elevated TRPV6 in cancer [Left column, pg. 3]. Ruggero et al further teaches the treatment combination of calcium channel inhibitors and monoclonal antibodies PD-1 or PD-L1 [Right column, pg. 3]. 
With regard to claim 5, Stewart et al further teaches the TRPV6 inhibitor is 13 amino acids in length [0031]. 
With regard to claim 12, Ruggero et al teaches the use of calcium channel inhibitors [Right column, pg. 3]. Ruggero et al further teaches targeting TRPV6 in cancers [Right column, pg. 3]. Ruggero et al further teaches combining calcium channel inhibitors and monoclonal antibodies for PD-1 and PD-L1 [Right column, pg. 3]. 
Stewart et al does not specifically teach the use of pembrolizumab. However, this deficiency is made up in the teachings of Freeman et al.
With regard to claim 12, Freeman et al teaches a method of treating cancer using a PD-1 inhibitor [0013]. Freeman et al further teaches the use of pembrolizumab [0324]. 
With regard to claim 14, Stewart et al further teaches the treatment of non-small cell lung carcinoma [0158]. 
Stewart et al does not specifically teach the use of pembrolizumab. However, this deficiency is made up in the teachings of Ruggero et al and Freeman et al.
With regard to claim 14, Ruggero et al further teaches the use of combination therapy of TRPV6 inhibitors and PD-1 inhibitors [Left and Right Column, pg. 3]. Freeman et al further teaches the use of the PD-1 inhibitor pembrolizumab [0324]. Freeman et al further teaches a method of treating melanoma, non-small cell lung cancer, small cell lung cancer, head and neck cancer, and urothelial cancer [0144, 0147]. 
Stewart et al does not specifically teach the method of treating cancer by administering treatments separately. However, this deficiency is made up in the teachings of Freeman et al.
With regard to claim 32, Freeman et al further teaches administering treatments separately [0173]. 
Stewart et al does not specifically teach the method of treating cancer by administering treatments as part of the same composition. However, this deficiency is made up in the teachings of Freeman et al.
With regard to claim 33, Freeman et al further teaches a method of treating cancer using a combination of antibodies that are linked, e.g. bispecific or trispecific antibody molecules [0173]. 
With regard to claim 34, Stewart et al further teaches a method of treating cancer wherein the cancer is over-expressing TRPV6 [Table 9, 0248]. 
With regard to claim 35, Stewart et al further teaches a method of treating cancer wherein the cancer is over-expressing TRPV6 [Table 9, 0248]. Stewart et al further teaches a method of treating breast cancer that over expresses TRPV6 [Table 9].
One of ordinary skill in the art, before the effective filing date, would have been motivated to use the method of Stewart et al of using a TRPV6 inhibitor with SEQ ID NO: 2 to treat cancer.  Further, to use the teachings of Ruggero et al and combine TRPV6 inhibitor with a PD-1 inhibitor. Further, to use the teachings of Freeman et al to use the PD-1 inhibitor pembrolizumab. Further, to use the teachings of Freeman et al to deliver the antibodies as separate treatments. 

Claims 1, 5, 6, 12, 14, 32, 33, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al (US 20120316119 A1) and Ruggero et al (New Antitumoral Pharmacological Strategies Involving Ca2+/Camp Signaling Pathways, Journal of Cancer Epidemiology and Prevention, May 2017, Vol. 2, No. 1:3, pgs. 1-6) as applied to claims 1, 5, 12, 14, 32, 33, 34, and 35 above, and further in view of Huang et al (WO 2017025057 A1).
The teachings of Stewart et al and Ruggero et al are discussed above. 
With regard to claim 6, Huang et al teaches a method of treating cancer [006]. Huang et al further teaches the use of a TRPV6 inhibitor [099]. Huang et al further teaches the TRPV6 inhibitor being conjugated to a chemotherapeutic agent as a dual-ligand drug conjugate [099]. 
One of ordinary skill in the art, before the effective filing date, would have been motivated to use the teachings of Stewart et al of using a TRPV6 inhibitor with SEQ ID NO: 2 to treat cancer.  Further, to use the teachings of Ruggero et al and combine TRPV6 inhibitor with a PD-1 inhibitor. Further, to use the teachings of Freeman et al to use the PD-1 inhibitor pembrolizumab. Further, to use the teachings of Huang et al and conjugate the antibodies together. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 12 recites “PD-1 antagonist optionally selected from one or more” but it is not clear what the metes and bounds are for the limitation. For a compact prosecution purpose, the limitation will be interpreted as “PD-1 antagonist selected from one or more of the following”. However, this Examiner’s construction of claim does not relieve Applicant the burden of responding to this rejection. 
Claim 14 recites “cancer is optionally selected from one or more” but it is not clear what the metes and bounds are for the limitation. For a compact prosecution purpose, the limitation will be interpreted as “cancer that is selected from one or more of the following”. However, this Examiner’s construction of claim does not relieve Applicant the burden of responding to this rejection.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 5, 6, 12, 14 and 32-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. In the instant case, the claim is inclusive of a genus of inhibitor that binds TRPV6  wherein the TRPV6 inhibitor is a peptide that comprises, consists, or consists essentially of an amino acid sequence with at least 80%, 85%, 90%, 95%, 98%, 99%, or 100% identity to KEFLHPSKVDLPR (SEQ ID NO: 2). The written description in this case sets forth an inhibiting molecule comprising SEQ ID NO:2. The specification does not disclose, and the art does not teach, the genus of TRPV6 inhibitors as broadly encompassed in the claim of at least 80% of the amino acid sequence of SEQ ID NO:2. 
Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. In the instant case, the claim is inclusive of a genus of inhibitor that binds TRPV6  wherein the TRPV6 inhibitor is about, less than about, or no more than about 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 32, 32, 33, 34, 35, 36, 37, 38, 39, or 40 amino acids in length, including all ranges in between. The written description in this case sets forth an inhibiting molecule comprising 13, 27, or 54 amino acids in length (SEQ ID NOs: 2, 3, and 1, respectively). The specification does not disclose, and the art does not teach, the genus of TRPV6 inhibitor as broadly encompassed in the claim of a peptide about, less than about, or no more than about 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 32, 32, 33, 34, 35, 36, 37, 38, 39, or 40 amino acids in length, including all ranges in between. 
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or by describing structural features common to that genus that “constitute a substantial portion of the genus.” See University of California. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997): “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNA, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.”
The inventions at issue in Lilly were DNA constructs per se, the holdings of that case is also applicable to claims such as those at issue here. Further, disclosure that does not adequately describe a product itself logically cannot adequately describe a method of using that product. See Ariad, 598 F.3d at 1354-55 (“Regardless whether the asserted claims recite a compound, Ariad still must describe some way of performing the claimed methods... the specification must demonstrate that Ariad possessed the claimed methods by sufficiently disclosing molecules capable of reducing NF-kB activity so as to ‘satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed.’”) (internal citation omitted); see also Univ. of Rochester. G.D. Searle&Co., Inc., 358 F.3d916,918 (Fed.Cir.2004) (applying the same analysis to assess written description for claims to a “method for selectively inhibiting” a particular enzyme by administering a functionally defined compound, i.e., a “non- steroidal compound that selectively inhibits activity” of the gene product for that enzyme).
The instant specification fails to provide sufficient descriptive information, such as definitive structural features that are common to the genus. That is, the specification provides neither a representative number of inhibiting molecules that encompass the claimed genus of TRPV6 inhibitors that bind TRPV6 nor does it provide a description of structural features that are common to the genus so that one of skill in the art can ‘visualize or recognize’ the member of the genus. “[A] sufficient description of a genus... requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). A “representative number of species” means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe -9. Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”) Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number’ of species.
One of ordinary skill in the art would recognize that the specificity of a TRPV6 inhibitor is dependent on different combinations of amino acids greatly altering antigen binding. Regarding the elected species, the instant specification discloses a TRPV6 inhibitor comprising SEQ ID NO: 2. However, the specification does not adequately disclose, for example, a genus of TRPV6 inhibitors that binds specifically to TRPV6 comprising at least 80% identity to SEQ ID NO:2.
The “claims merely recite a description of the problem to be solved while claiming all solutions to it and... cover any compound later actually invented and determined to fall within the claim’s functional boundaries — leaving it to the pharmaceutical industry to complete an unfinished invention.” Ariad Pharmaceuticals, Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1353 (Fed. Cir. 2010).
Since the disclosure fails to describe common attributes or characteristics that adequately identify members of the genus, and because the genus is highly variant, the disclosure is insufficient to describe the genus. Thus, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus as broadly claimed.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.) The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). As discussed above, even though Applicant may propose methods of screening for possible members of the genus, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolation. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. See Ariad, 94 USPQ2d at 1161; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)
One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USP Q2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS JOHN SULLIVAN whose telephone number is (571)272-0509. The examiner can normally be reached Mon - Fri: 7:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571) 272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS J SULLIVAN/Examiner, Art Unit 1642        

/MARK HALVORSON/Primary Examiner, Art Unit 1642